DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-14, 17-20, 22-28, 30-37, 40-43, 45-50, 52-59, 62-65, 67-69, 71-77, 80-83 and 85-94  is/are rejected under 35 U.S.C. 103 as being unpatentable over Blose 4,161,332.
In regard to claim Blose discloses a drill string rotary shoulder connection for drilling applications comprising:
(a)    A box connection 212 having a box axis/centerline, wherein the box connection has a box outer radius, a box counter bore radius and a box inner radius and box threads 217’ having a box thread form cut along a box taper;
(b)    A pin connection 211 having a pin axis, wherein the pin connection has a pin outer radius, a pin cylinder radius and a pin nose radius, and pin threads 214’ having a pin thread form cut along a pin taper to align with the box threads inside the box connection; and
(c)    A primary shoulder connection 235, 236 at a first end of the box connection and a first end of the pin connection comprising:
i.    A angled primary box shoulder 236 at a primary box angle with respect to a first perpendicular to the box axis at a first end point, wherein the primary box angle is 15 degrees (see col. 3, lines 15-16)
ii.    A angled primary pin shoulder 235 at a primary pin angle with respect to the first perpendicular to the pin axis at the first end point wherein the primary pin angle is 15 degrees (see col. 3, lines 15-16); and
iii. wherein the angled primary box shoulder contacts the angled primary pin shoulder to form an angled primary shoulder and 
wherein the angled primary shoulder provides an avenue for compressive forces and elevated torques while drilling to move axially inward into the pin connection (surfaces 235 and 236 are in contact and would transmit axial forces torque while drilling due to contacting one another);
Blose discloses a pin and box connection as described above, but does not disclose the exact dimension of the outer diameters of the drill pipe.  However, it would have been obvious to one of ordinary skill in the art to make the pipe of Blose with the dimensions recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In regard to claims 2, the first end is equal to a datum intersection (see angle of end surface 235 and 236 in fig. 1).
In regard to claims 3, wherein the primary box angle is from greater than about 5 degrees to less than or equal to about 10 degrees and the primary pin angle is from greater than about 5 degrees to less than or equal to about 10 degrees (see col. 3, lines 15-16)
In regard to claim 4 wherein the primary box angle is about 5 degrees and the primary pin angle is about 5 degrees (see col. 3, lines 15-16).
In regard to claim 5 wherein the primary box angle is about equal to the primary pin angle to form the first seal (see col. 3, lines 29-30).
In regard to claim 7, wherein the primary box shoulder is conical shaped and the primary pin shoulder 16 is conical shaped (see col. 3, lines 5-6).
In regard to claim 8, wherein the box thread form comprises a first box thread crest, a second box thread crest, a first box thread flank, a second box thread flank, a box included angle between the first box thread flank and the second box thread flank, and a box thread root, and wherein the pin thread form comprises a first pin thread crest, a second pin thread crest, a first pin thread flank, a second pin thread flank, a pin included angle between the first pin thread flank and the second pin thread flank, and a pin thread root (see fig. 1).
In regard to claim 9, wherein the box thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof, and wherein the pin thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof (see fig. 1).
In regard to claim 10, wherein the first box thread crest and/or the second box thread crest is circular, square, triangular or trapezoidal shaped, and wherein the first pin thread crest and/or the second pin thread crest is circular, square, triangular or trapezoidal shaped (see fig. 1).
In regard to claim 11, wherein the first box thread flank and/or the second box thread flank are concave, convex, or straight shaped, and wherein the first pin thread flank and/or the second pin thread flank are concave, convex, or straight shaped (see fig. 1).
In regard to claim 12, wherein the box thread root is circular, square, triangular or trapezoidal shaped, and wherein the pin thread root is circular, square, triangular or trapezoidal shaped (see fig. 1).
In regard to claims 13-14, 36-37, 58-59 and 76-77, Blose discloses threads with an included angle, however, it is unclear as to the exact angle value.  However, it would have been obvious to one of ordinary skill in the art to make the threads with the included angle recited by the Applicant the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regard to claim 17, further comprising one pin stress relief groove (see the two grooves in fig. 4).
In regard to claim 18, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claim 19, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claim 20, wherein the rotary shoulder connection is applied to one or more of drill pipe 221 (see fig. 3).
In regard to claims 22 and 45, Blose discloses the drill pipe rotary shoulder connection of claim 1, further
comprising: (a) a secondary shoulder connection 237, 238 at a second end of the box connection and a second end of the pin connection comprising: 
i. An angled secondary box shoulder 238 at a secondary box angle with respect to a second perpendicular to the box axis/centerline at a second end point, wherein the secondary box angle is from greater than or equal to about 5 degrees to less than or equal to about 15 degrees (see col. 3, lines 15-16); and 
ii. An angled secondary pin shoulder 238 at a secondary pin angle with respect to the second perpendicular to the pin axis/centerline at the second end point, wherein the secondary pin angle is from greater than or equal to about 5 degrees to less than or equal to about 15 degrees (see col. 3, lines 15-16); 
iii. wherein the secondary box shoulder contacts the secondary pin shoulder to form to form an angled secondary shoulder; 
iv. wherein the angled secondary shoulder provides an avenue for compressive forces 
and elevated torques while drilling to move axially and inward into the pin connection (surfaces 237 and 238 are in contact, allowing for forces to move axially and inward into the pin connection).
In regard to claims 23 and 46, wherein the second end 33 is offset a first distance from the first end 6 (see fig.3).
In regard to claims 24 and 47, wherein the first distance is a connection length.
In regard to claims 25 and 48, wherein the secondary box angle is from greater than about 5 degrees to less than or equal to about 10 degrees and the secondary pin angle is from greater than about 5 degrees to less than or equal to about 10 degrees (see col. 3, lines 15-16).
In regard to claim 26, 49, 67 and 69, wherein the primary and secondary box angle is about 5 degrees and the primary and secondary pin angle is about 5 degrees (see col. 3, lines 15-16).
In regard to claims 28 and 50 wherein the secondary box angle is about equal to the secondary pin angle to form the first seal (see col. 3, lines 29-30).
In regard to claims 30 and 52, wherein the secondary box shoulder is conical shaped and the secondary pin shoulder is conical shaped (see col. 3, lines 7-10).
In regard to claims 31, 53 and 71, wherein the box thread form comprises a first box thread crest, a second box thread crest, a first box thread flank, a second box thread flank, a box included angle between the first box thread flank and the second box thread flank, and a box thread root, and wherein the pin thread form comprises a first pin thread crest, a second pin thread crest, a first pin thread flank, a second pin thread flank, a pin included angle between the first pin thread flank and the second pin thread flank, and a pin thread root (see fig. 3).
In regard to claims 32, 54 and 72, wherein the box thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof, and wherein the pin thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof (see fig. 5).
In regard to claims 33, 55 and 73, wherein the first box thread crest and/or the second box thread crest is circular, square, triangular or trapezoidal shaped, and wherein the first pin thread crest and/or the second pin thread crest is circular, square, triangular or trapezoidal shaped (see fig. 5).
In regard to claims 34, 56 and 74, wherein the first box thread flank and/or the second box thread flank are concave, convex, or straight shaped, and wherein the first pin thread flank and/or the second pin thread flank are concave, convex, or straight shaped (see fig. 3).
In regard to claims 35, 57 and 75, wherein the box thread root is circular, square, triangular or trapezoidal shaped, and wherein the pin thread root is circular, square, triangular or trapezoidal shaped (see fig. 3).
In regard to claims 36-37, 58-59 and 76-77, Bose discloses threads with an included 
angle, however, it is unclear as to the exact angle value.  However, it would have been obvious to one of ordinary skill in the art to make the threads with the included angle recited by the Applicant the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regard to claims 40, 62 and 80, further comprising one a pin stress relief groove (see grooves in fig. 4).
In regard to claims 41, 63, 81, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claims 42, 64, 82, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claims 43, 65, 83, wherein the rotary shoulder connection is applied to one or more of drill pipe.
In regard to claim 68, the second end point is equal to a datum intersection (see angle of end surface 237 and 238 in fig. 1).
In regard to claim 85, Blose teaches a method of using a rotary shoulder connection comprising:
(a)    providing the rotary shoulder connection of claim 1; and
(b)    applying the rotary shoulder connection to one or more products (drill pipe 221, see fig. 3).
In regard to claim 86, further comprising tightening the rotary shoulder connection between one of more products (drill pipe) to form the first seal (see fig. 3).
In regard to claims 87, 90 and 92 teaches a method of using a rotary shoulder connection comprising:
(a)    providing the rotary shoulder connection of claim 22, 45 and 67; and
(b)    applying the rotary shoulder connection to one or more products (drill pipe).
In regard to claim 88, further comprising tightening the rotary shoulder connection between one of more products (drill pipe) to form the first seal.
In regard to claim 89, further comprising tightening the rotary shoulder connection between the one or more products (drill pipe) to form the first seal and the torque shoulder.
In regard to claims 91 and 93-94, further comprising tightening the rotary shoulder connection between the one or more products (drill pipe) to form the angled primary shoulder and the secondary shoulder.
Claims 6, 29, 51 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blose 4,161,332 in view of Sugino et al. 6,045,165.
Blose discloses a pin and box connection with secondary connection angles for forming a sealing surface, but does not disclose the pin angle being different from the box angle.  Sugino et al. teaches that providing secondary box and pin angles with different angles, in order to improve the seal between the mating surfaces, is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to provide the pin and box mating surfaces of Blose with different angles, in order to improve the sealing properties of the mating surfaces, as taught by Sugino et al.
Claims 15-16, 38-39, 60-61 and 78-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blose 4,161,332 in view of Dutilleul et al. 2004/0262919.
Blose discloses a threaded drill pipe connection made from steel, but it is unclear 
if the metal threads are treated.  Dutilleul et al. teaches that cold-working tubular connections, to prepare the metal to withstand certain service conditions (see paragraph 74), is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to cold work the threaded connection of Blose, in order to prepare the metal to withstand certain service conditions, as taught by Dutilleul.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 22-26, 28-43, 45-65, 67-83, 85-94 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679